Exhibit 10.10(a)
June 1, 2010
SandRidge Capital L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056

Attention: Mr. Andrew M. Rowe
     Re: Management Agreement Renewal
Dear Mr. Rowe:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2011 and all
other provisions of the Management Agreement will remain unchanged.

  •   Bristol Energy Fund L.P.     •   CMF SandRidge Master Fund L.P.     •  
Bohdan Mysko     •   CMF SandRidge Feeder (Cayman) Ltd.     •   UDC
International     •   Energy Advisors Portfolio L.P.     •   Diversified 2000
Futures Fund L.P.     •   Tactical Diversified Futures fund L.P.     •  
Diversified Multi-Advisor Futures Fund L.P.     •   Diversified Multi-Advisor
Futures Fund L.P. II

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CERES MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director        SANDRIDGE CAPITAL, L.P.
      By:   /s/ Andrew M. Rowe         Print Name:   Andrew M. Rowe             
 

JM/sr

 